DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 11/17/2021 has been reviewed and considered with the following results:
As to the prior rejections to the Claims, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicants’ amendment has overcome the rejections, as such; the rejections have been withdrawn.
REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a current blocking element comprising a first electrode layer configured to hold ions; and specifically the limitation directed to an ion conductive layer having ionic conductivity and not having electronic conductivity; and a second electrode layer configured to hold ions, wherein the first electrode layer, the ion conductive layer, and the second electrode layer being laminated in this order, wherein ions held in the first electrode layer are moved to the second electrode layer when current is configured to flow between the first electrode layer and the second electrode layer; and wherein current flow between the first electrode layer and the second electrode layer is blocked when ions held in one of the first and second electrode layers are depleted or saturated, as recited in the base Claim 1.
The prior art of record, taken alone or in combination, fails to disclose or render obvious a product having a current blocking element, the current blocking element comprising a first electrode layer configured to hold ions; and specifically the limitation directed an ion conductive layer having ionic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        December 6, 2021